Citation Nr: 1112311	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-06 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected hemorrhoids.

2.  Entitlement to service connection for hepatitis C.  



REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1988 to February 1989 and from October 1989 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and April 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In January 2011, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.   A transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for service-connected herpes has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the Board decides these claims.

At his Board hearing, the Veteran testified that his hemorrhoids have increased in severity since his last VA examination in February 2008.  He indicated that he experiences bleeding three to four times per month.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   On remand, the Veteran should be scheduled for a VA examination to determine the current severity of this disability.  

Regarding the disability of hepatitis C, the Veteran testified that he had two hernia surgeries during service.  The Veteran also testified that another soldier gave him a tattoo in service.  The Veteran testified that he did not recall if the individual who gave him a tattoo cleaned the tattoo gun.  The Veteran testified that he had the tattoo covered up after service.  The Veteran also noted that he was diagnosed with herpes during service.  He indicated that he believes he may have contracted hepatitis C at the same time that he contracted herpes.  Service treatment records reflect complaints of penile lesions, rash and discharge in 1991 and 1992.  

In his notice of disagreement dated in September 2008, the Veteran also contended that hepatitis C is related to inoculations he received in service.  

The Board points out that risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades. VBA Letter 211B (98-110) November 30, 1998.

The Veteran had a VA examination for hepatitis C in February 2008.  The examination report noted that hepatitis C was diagnosed in December 2001.  The examination report noted the Veteran's report of a tattoo in December 1999.  The Board notes that the VA examination indicated that hepatitis C was diagnosed in 2001.  

The Veteran has indicated that hepatitis C was diagnosed in 1995.  In support of his claim, the Veteran provided a record from DCI Biologicals, dated in August 1995, which reflects that the Veteran was permanently deferred from donating plasma due to a reactive result.  The Board notes that medical records from the Texas Department of Criminal Justice note a history of hepatitis C since 1999. 

The Board notes that, once VA undertakes the effort to provide an examination, it must provide an adequate one, or at a minimum, notify the appellant why one cannot or will not be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The 2008 VA examination is inadequate because it did not fully address the Veteran's risk factors for hepatitis did not address the Veteran's in-service risk factors of unprotected sex and the tattoo obtained in service.   In light of the information regarding the Veteran's risk factors, as well as the Texas Department of Criminal Justice medical records indicating hepatitis as early as 1999 and the record from DCI Biologicals, a new VA examination is necessary to address the etiology of hepatitis C.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected hemorrhoids.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent signs and symptoms necessary for rating the disability should be reported.  The examination report must include a complete rationale for all opinions and conclusions expressed. 

2.  Schedule the Veteran for a VA examination for hepatitis.  The claims file should be provided for the examiner's review in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.  

The examiner should indicate whether hepatitis C is present.  The examiner should state whether hepatitis C is at least as likely as not (50 percent or greater related to service.  In particular, the examiner should address whether there is relationship to the risk factors reported by the Veteran, including a tattoo in service and high-risk sexual activity.  The examiner should also address jet gun inoculations in service.  The examiner should provide a detailed rationale for the opinion.  

3.  After the completion of the requested actions, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an applicable opportunity to respond.  Thereafter, the case should be returned to the Board.    


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



